 


109 HR 3691 IH: To amend the Central Valley Project Improvement Act to provide for improved water management and conservation, and for other purposes.
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3691 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Nunes introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Central Valley Project Improvement Act to provide for improved water management and conservation, and for other purposes. 
 
 
1.Short titleThis title may be cited as the Central Valley Project Reform Act of 2005. 
2.PurposesSection 3402 of the Central Valley Project Improvement Act (106 Stat. 4706) is amended by adding subsection (g) to read as follows: 
 
(g)to ensure that water dedicated to fish and wildlife purposes by this title is replaced and provided to Central Valley Project water contractors by 2012 at the lowest cost reasonably achievable.. 
3.DefinitionsSection 3403(a) of the Central Valley Project Improvement Act (106 Stat. 4707) is amended to read as follows:  
 
(a)The term anadromous fish means those stocks of Salmon (including steelhead) that ascend, as of the date this title was originally enacted, the Sacramento and San Joaquin rivers and their tributaries and the Sacramento-San Joaquin Delta and its tributaries to reproduce after maturing in San Francisco Bay or the Pacific Ocean.. 
4.Limitation on contracting and contract reformThe Central Valley Project Improvement Act (106 Stat. 4710) is amended as follows: 
(1)The matter preceding paragraph (1) in section 3404(c) is amended to read as follows: 
 
(c)Renewal of existing long-term contractsNotwithstanding the provisions of the Act of July 2, 1956, (70 Stat. 483), the Secretary shall, upon request, renew any existing long-term repayment or water service contracts which provide for the delivery of water from the Central Valley Project for a period of twenty-five years and shall, subject to paragraphs (1) and (2) of this subsection, renew such contracts for successive periods of 25 years each.. 
(2)Section 3404(c)(1) is amended to read as follows: 
 
(1)No such renewals shall be authorized until environmental review as required by law has been completed, and until the preparation of the environmental impact statement required in section 3409 of this title has been completed. Contracts which expire prior to the completion of such environmental review shall, upon request of the other contracting party, be renewed for an interim period ending on the date on which the long-term renewal with respect to each such contract becomes effective or the date which is three years after completion of the applicable environmental review, whichever is earlier. An interim contract shall automatically be extended beyond that three-year date for successive periods of two years each until the long-term renewal contract for that contractor has been executed by the Secretary..  
(3)Section 3404 is amended by adding at the end the following new subsection: 
 
(d)Contracts entered into or renewed pursuant to this section shall include a provision which requires the Secretary to charge such party only for water actually delivered by the Secretary.. 
5.Water transfers, improved water management and conservation 
(a)Facilitation of transfersCongress reconfirms that the original intent of the Central Valley Project Improvement Act (106 Stat. 4712) was to facilitate and expedite water transfers. Accordingly, Congress hereby directs the Secretary to take all necessary actions to facilitate and expedite transfers of Central Valley Project water in accordance with the Central Valley Project Improvement Act (106 Stat. 4712) or any other provision of law. 
(b)AmendmentsThe Central Valley Project Improvement Act (106 Stat. 4710) is amended as follows: 
(1)In section 3405(a)(1)(A), by striking to combination and inserting or combination. 
(2)In section 3405(a)(2)(D), by adding the following at the end the following: The contractor or the Secretary shall determine if a written proposal is complete within 45 days of its submission and, if it determines an application is incomplete, shall immediately state with specificity what must be added to or revised in the application in order for it to be complete. Except as provided in this section, the Secretary shall not impose mitigation or other requirements on a proposed transfer, but the contractor shall retain all authority under state law to approve or condition a proposed transfer.  
(3)In section 3405(a), by adding the following new paragraph:  
 
(4)Notwithstanding any other provision of law, the authority to make transfers, exchanges, and banking arrangements of Central Valley Project water which could have been conducted prior to the enactment of this title is continued hereby, and such transfers, exchanges, and banking arrangements shall not be subject to, limited, or conditioned by this title. This title shall not supersede or revoke any authority to transfer, exchange, or bank Central Valley Project water that existed prior to the date of the enactment of this paragraph.. 
(4)In section 3405(b)— 
(A)in the heading, by striking Metering and inserting Measurement; and 
(B)by inserting after the first sentence the following: The contracting district or agency, not including contracting districts serving multiple agencies with separate governing boards, shall ensure that all water delivery systems within its boundaries measure surface water at the agency’s facilities up to the point the surface water is commingled with other water supplies.. 
(5)In section 3405— 
(A)by striking subsection (d); 
(B)by redesignating subsections (e) and (f) as subsections (d) and (e); and 
(C)by amending subsection (e) (as redesignated by subparagraph (B)) to read as follows: 
 
(e)All increased revenues received by the Secretary that exceed the cost of service rate applicable to the delivery of water transferred from irrigation use to municipal and industrial use under subsection (a) shall be covered to the Restoration Fund.. 
6.Fish, wildlife and habitat restorationThe Central Valley Project Improvement Act (106 Stat. 4714) is amended as follows: 
(1)In section 3406, by adding at the end the following new subsection: 
 
(i)Satisfaction of purposesBy pursuing the programs and activities authorized by this section, the Secretary shall be deemed to have met the mitigation, protection, restoration, and enhancement purposes of section 2 of the Act of August 26, 1937 (ch. 832, 50 Stat. 850), as amended.. 
(2)Subparagraph (B) of section 3406(b)(1) is amended to read as follows: 
 
(B)As needed to achieve the goals of this program, the Secretary is authorized and directed to modify Central Valley Project operations to provide reasonable flows of suitable quality, quantity, and timing to protect all life stages of anadromous fish, except that such flows shall be provided from the quantity of water dedicated for fish, wildlife, and habitat restoration purposes under paragraph (2) of this subsection; from the water supplies acquired pursuant to paragraph (3) of this subsection; and from other sources which do not conflict with fulfillment of the Secretary’s remaining contractual obligations to provide Central Valley Project water for other authorized purposes. Reasonable instream flow needs for all Central Valley Project controlled streams and rivers, except the San Joaquin River which is governed by section 3406(c)(1) of this title, shall be determined by the Secretary based on recommendations of the United States Fish and Wildlife Service after consultation with the California Department of Fish and Game.. 
(3)The matter preceding paragraph (A) in section 3406(b)(2) is amended to read as follows: 
 
(2)Upon enactment of this title, dedicate and manage annually 800,000 acre-feet of Central Valley Project water for the purposes of (A) implementing the fish, wildlife, and habitat restoration purposes and measures authorized by this title; (B) assisting the State of California in its efforts to protect the waters of the San Francisco Bay/Sacramento-San Joaquin Delta Estuary; and (C) helping to meet such obligations as may be legally imposed upon the Central Valley Project under State or Federal law following the date of enactment of this title, including (but not limited to) additional obligations under the Endangered Species Act of 1973. All Central Valley Project water used for the purposes specified in this paragraph shall be credited to the amount of Central Valley Project water so dedicated under this paragraph. Any Central Valley Project water required to fulfill the purposes specified in this paragraph shall be provided pursuant to subsections (b)(1) and (b)(3). To the fullest extent possible and in accordance with section 3411 of this title, after using a quantity of such 800,000 acre-feet of water for fish and wildlife purposes pursuant to this paragraph, the Secretary shall reuse or divert such quantity of water for agricultural or municipal and industrial purposes.. 
(4)Section 3406(c)(1) is amended to read as follows: 
 
(1) 
(A)Congress hereby confirms that it is and has been its intent to prohibit all releases of water directly from Friant Dam into the San Joaquin River other than for bona fide purposes of— 
(i)flood control; 
(ii)satisfying the requirements of that certain Contract for Exchange of Waters dated July 27, 1939, between the United States of America, the San Joaquin and Kings River Canal and Irrigation Company, Incorporated, et al., the Columbia Canal Company, the San Luis Canal Company and the Firebaugh Canal Company, as amended from time to time; or 
(iii)satisfying those contractual obligations of the Secretary which existed on the date of enactment of this title to provide water to landowners located between Friant Dam and Gravelly Ford. 
(B)Notwithstanding any State or other Federal law, water shall not be released directly from Friant Dam into the San Joaquin River except for the purposes enumerated in clauses (i), (ii), and (iii) of subparagraph (A). In lieu of releasing water directly from Friant Dam into the San Joaquin River for any purposes other than those enumerated in this paragraph, entities receiving Central Valley Project water from the Friant Division of the Central Valley Project shall be assessed, in addition to all other applicable charges, a surcharge for all Class 1 and Class 2 water delivered in the amount of $7 per acre-foot. Such surcharge shall not apply to Class 2 water delivered in excess of 50 percent of the amount of Class 2 water to which a contracting party is contractually entitled or to any water delivered pursuant to section 215 of the Reclamation Reform Act of 1982 (96 Stat. 1270).. 
7.Restoration fundThe Central Valley Project Improvement Act (106 Stat. 4714) is amended as follows: 
(1)Section 3407(a) is amended to read as follows: 
 
(a)Restoration fund established 
(1)There is hereby established in the Treasury of the United States the Central Valley Project Restoration Fund (hereafter Restoration Fund) which shall be available for deposit of donations from any source and revenues provided under sections 3404(c), 3405(e), 3406(c)(1), and 3407(d) of this title. Amounts deposited shall be credited as offsetting collections. Monies donated to the Restoration Fund by non-Federal entities for specific purposes shall be expended for those purposes only and shall not be subject to appropriation. Notwithstanding any other provision of this title, the Secretary may not directly or indirectly require a donation, or any other payment, to the Restoration Fund, or environmental restoration or mitigation fees not otherwise provided by law, as a condition to providing for the storage or conveyance of non-Central Valley Project water pursuant to reclamation laws, or as a condition to the delivery of water pursuant to section 215 of the Reclamation Reform Act of 1982 (96 Stat. 1270). 
(2)The Secretary shall utilize amounts collected pursuant to section 3406(c)(1) to assist in improving water quality and riparian values in the San Joaquin River, or to support other projects benefiting land within the Friant Division. 
(3)Notwithstanding any other provision of this title, funds deposited in the Restoration Fund may be appropriated for the acquisition of water supplies and the construction of facilities used to implement projects or programs undertaken pursuant to section 3408(j) of this title. 
(4)Any amounts paid by a repayment or water service contractor under sections 3404(c), 3405(e), 3406(c)(1), and 3407(d) after the date of enactment of Public Law 102–575 shall be a credit to the obligations of that contractor to repay the construction costs of the Central Valley Project..  
(2) Section 3407(c)(1) is amended to read as follows:  
 
(1)Payments by Water and Power BeneficiariesTo the extent required in appropriation Acts, the Secretary shall assess and collect additional annual payments, in addition to the charges provided for or collected under sections 3404(c)(3), 3405(a)(1)(C), 3405(f), and 3406(c)(1) of this title, consisting of charges to direct beneficiaries of the Central Valley Project under subsection (d) of this section in order to recover a portion or all of the costs of carrying out programs, projects, plans, and habitat restoration, improvement, and acquisition provisions of this title.. 
(3)Section 3407 is amended by adding at the end the following new subsection (g): 
 
(g)Each year the Secretary shall submit to Congress a proposed plan to expend all of the funds deposited in the Restoration Fund during the preceding year that describes why the expenditure of those funds produces the optimum benefit from those expenditures.. 
8.Additional authorities 
(a)Exclusion of nonprofitSection 3408(c) of the Central Valley Project Improvement Act (106 Stat. 4728.) is amended by striking nonprofit. 
(b)Authority for certain activities; ratesThe Secretary shall use the authority granted by section 3408(c) of the Central Valley Project Improvement Act (106 Stat. 4728.) rather than other authorities whenever possible in connection with requests to exchange, impound, store, carry or deliver non-project water using Central Valley Project facilities for any beneficial purpose. The Secretary shall develop rates to be charged to parties using Central Valley Project facilities for any of such purposes that recover the reasonable costs incurred by the Secretary in connection therewith, which costs shall not include any donation or other payment to the Restoration Fund. Payments received in connection with the use of Central Valley Project facilities shall be applied to reduce the current year operations and maintenance expenses otherwise payable by Project contractors for the Central Valley Project facilities used. 
(c)Reporting requirementsSection 3408(f) of the Central Valley Project Improvement Act (106 stat. 4729) is amended— 
(1)by striking out Interior and Insular Affairs and Merchant Marine and Fisheries and inserting in lieu thereof Resources; 
(2)in the second sentence, by inserting before the period at the end the following: , including (but not limited to) progress on the plan required by subsection (j); and 
(3)by adding the following sentence at the end: The filing and adequacy of such report shall be personally certified to the Committees referenced above by the Regional Director of the Mid-Pacific Region of the Bureau of Reclamation.. 
(d)Project yield increaseSection 3408(j) of the Central Valley Project Improvement Act (106 Stat. 4730) is amended to read as follows: 
 
(j)Project yield increase 
(1)Plan requiredIn order to minimize adverse effects upon existing Central Valley Project water contractors resulting from the water dedicated for fish and wildlife under this title, and to assist the State of California in meeting its future water needs, the Secretary shall, on a priority basis, not later than September 30, 2007, submit to Congress a least-cost plan to increase, as soon as possible but not later than September 30, 2012 (except for the construction of new facilities which shall not be limited by that deadline), the yield of the Central Valley Project by the amount dedicated and managed for fish and wildlife purposes under this title and otherwise required to meet the purposes of the Central Valley Project including, without limitation, satisfying contractual obligations. The plan shall be developed in a manner consistent with all applicable State and Federal laws. 
(2)Contents of planThe plan authorized by this subsection shall include, at a minimum, recommendations on appropriate cost-sharing arrangements and for authorizing legislation or other measures, if any, needed to implement the intent, purposes, and provisions of this subsection, and a description of how the Secretary intends to use the following options: 
(A)Improvements in, modification of, or additions to the facilities and operations of the project and construction of new water storage facilities. 
(B)Conservation. 
(C)Transfers. 
(D)Conjunctive use. 
(E)Purchase of water. 
(F)Purchase and idling of agricultural land. 
(G)Direct purchase of water rights. 
(3)Implementation of planSubject to appropriation of required funds, such plan shall be implemented by the Secretary commencing on October 1, 2007. In order to carry out this subsection, the Secretary is authorized and directed to coordinate with the State of California in implementing measures for the long-term resolution of problems in the San Francisco Bay/Sacramento-San Joaquin Delta Estuary..  
(e)Section 3408(h)(2) of the Central Valley Project Improvement Act (106 Stat. 4729) is amended by striking (h)(i) and inserting (h)(1). 
9.Reporting by Secretary of the Treasury regarding illegal Federal irrigation subsidiesSection 90 of the Internal Revenue Code of 1986 (relating to illegal Federal irrigation subsidies) is amended by adding at the end the following new subsection: 
 
(d)Reporting to bureau of reclamationNot later than September 30 of each year, the Secretary shall submit a written report to the Commissioner of the Bureau of Reclamation which states the number of taxpayers who included an amount in gross income under this section by reason of receiving an illegal Federal irrigation subsidy during the preceding calendar year.. 
10.All-American Canal, California; Laguna Dam, Arizona 
(a)Project AuthorizationThe Secretary of the Interior, acting through the Commissioner of the Bureau of Reclamation, is authorized to construct new off-stream regulatory storage near the All-American Canal in California and to remove sediment behind Laguna Dam, Arizona. 
(b)Cost SharingThe Federal share of the cost of activities authorized under this section shall be 100 percent. 
(c)Authorization of AppropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section.  
 
